DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III claims 15-26 in the reply filed on 15/16/2021 is acknowledged.  The traversal is on the ground(s) that Group III having a particular statutory class than the other groups does not show that the inventions are distinct, that Group II the examiner has not provided any examples of another process in which the Belt of can be used, and that Group I has only a broad conclusory statement that the process can be practiced by another and materially different apparatus or by hand.  This is not found persuasive because in regards to Group III a computer readable medium is not the same as the belt worn by the user nor is it the same as a method specifically pointing out an order of steps required for the apparatus to work. The order in which the method is being processed from Group I can be used in gathering information on an athlete for sports or a hospital patient in a medical field or on any other article used by the user or even through the users phone. Also the apparatus of Group II could merely be used as a belt in order to hold up the user’s pair of pants, or as a strap required to hold accessories for the user such as a phone or radio to communicate with fellow workers.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 16, 18, 21, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elhawary (2017/0347965).
Regarding Claim 15: Elhawary teaches a non-transitory computer-readable storage medium having stored thereon executable instructions (paragraph [0105]) that, as a result of being executed by one or more processors (paragraph [0105]) of a computer system, cause the computer system 
Regarding Claim 16: Elhawary teaches the computer-executable instructions further comprise instructions (paragraph [0105]) that, as a result of being executed by the one or more processors (paragraph [0105]), cause the computer system to send a signal to the belt that causes the belt to provide an indication to the subject (paragraph [0030]).
Regarding Claim 18: Elhawary teaches the executable instructions further comprise instructions (paragraph [0105]) that, as a result of being executed by the one or more processors (paragraph [0105]), cause the computer system to determine that the subject has performed an activity by applying Correlation-based Feature Selection to the set of sensor data (paragraphs [0055] and [0095]).
Regarding Claim 21: Elhawary teaches the executable instructions further comprise instructions (paragraph [0105]) that, as a result of being executed by the one or more processors (paragraph [0105]), cause the computer system to: generate a report in HTML format based at least in part on the measure (paragraph [0113]); and provide the report in response to a request received from a web browser (paragraph [0063]).
Regarding Claim 22: Elhawary teaches the report is a driving report, a safety report, or a productivity report (paragraphs [0028] and [0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhawary (2017/0347965) as applied to the claims above, and further in view of Schoner (2013/0314210).
Regarding Claim 17: Elhawary lacks a specific teaching of the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: obtain information that describes plurality of movements and movement directions; determine a path of motion traveled by the subject based at least in part on the plurality of movements and movement directions; and cause the path of motion to be displayed.
Schoner teaches the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system (paragraph [0030) to: obtain information that describes plurality of movements and movement directions (paragraph [0030); determine a path of motion traveled by the subject based at least in part on the plurality of movements and movement directions (paragraph [0027); and cause the path of motion to be displayed (paragraph [0027).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Elhawary (‘965) by having the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: obtain information that describes plurality of movements and movement directions; .

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhawary (2017/0347965) as applied to the claims above, and further in view of Elhawary (2017/0245806).
Regarding Claim 19: Elhawary (‘965) lacks a specific teaching of the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: determine, based at least in part on the sensor data, that the subject is driving; and determine, based at least in part on the sensor data, a measure of risk associated with a driving activity of the subject.
Elhawary (‘806) teaches the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system (paragraph [0126]) to: determine, based at least in part on the sensor data, that the subject is driving (paragraph [0126]); and determine, based at least in part on the sensor data, a measure of risk associated with a driving activity of the subject (paragraph [0164]).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Elhawary (‘965) by having the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: determine, based at least in part on the sensor data, that the subject is driving; and determine, based at least in part on the sensor data, a measure of risk associated with a driving activity of the subject as disclosed by Elhawary (‘806) in order to allow the user proper feedback while using the 
Regarding Claim 20: Elhawary (‘965) lacks a specific teaching of the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: determine that an unsafe driving event has occurred; and transmit an indication of the unsafe driving event to the belt.
Elhawary (‘806) teaches the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system (paragraph [0126] and [0164]) to: determine that an unsafe driving event has occurred (paragraph [0126] and [0164]); and transmit an indication of the unsafe driving event to the belt (paragraph [0165]).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Elhawary (‘965) by having the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: determine that an unsafe driving event has occurred; and transmit an indication of the unsafe driving event to the belt as disclosed by Elhawary (‘806) in order to allow the user proper feedback while using the apparatus which in turn could result in the overall safety of the user and the apparatus as a whole decreasing the chances of damage to the user, the apparatus, or the vehicle being driven.

Allowable Subject Matter
Claims 23-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841